In a proceeding, in effect, pursuant to Election Law article 16 to validate a petition to hold a referendum on a proposition to establish a ward system for the election of members to the Town Council of the Town of Ramapo, Christian G. Sampson, as the Town Clerk of the Town of Ramapo, and the Town of Ramapo, appeal, by permission, from an order of the Supreme Court, Rockland County (Garvey, J.), dated March 7, 2013, which, inter alia, denied their motion to dismiss the petition as time-barred.
Ordered that the order is affirmed, with costs to the petitioners-respondents.
For the reasons stated in a companion appeal (see Matter of Parietti v Sampson, 117 AD3d 830 [2014] [decided herewith]), the appellants’ sole contention on this appeal is without merit.
Eng, EJ, Miller, Hinds-Radix and Maltese, JJ., concur.